Case 1:18-cv-01019-MN Document 257 Filed 06/23/20 Page 1 of 1 PageID #: 7998




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

                                    )
ARCHERDX, INC. and THE GENERAL      )
HOSPITAL CORPORATION d/b/a          )
MASSACHUSETTS GENERAL HOSPITAL, )
                                    )
        Plaintiffs,                 )           C.A. No. 18-1019-MN
                                    )
        v.                          )           DEMAND FOR JURY TRIAL
                                    )
QIAGEN SCIENCES, LLC, QIAGEN LLC    )
f/k/a QIAGEN, INC., QIAGEN BEVERLY, )
LLC f/k/a QIAGEN BEVERLY, INC.,     )
QIAGEN GAITHERSBURG, INC., QIAGEN )
GMBH, QIAGEN N.V. and JONATHAN      )
ARNOLD,                             )
                                    )
        Defendants.                 )

                             ENTRY OF APPEARANCE

        PLEASE ENTER the appearance of Alexandra M. Joyce, Esquire of McCarter &

English, LLP as counsel for Plaintiff ArcherDX, Inc. in the above-captioned matter.



 DATED: June 23, 2020                       MCCARTER & ENGLISH, LLP

                                            /s/ Alexandra M. Joyce
                                            Daniel M. Silver (#4758)
                                            Alexandra M. Joyce (#6423)
                                            405 N. King St., 8th Floor
                                            Wilmington, DE 19801
                                            (302)984-6331
                                            dsilver@mccarter.com
                                            ajoyce@mccarter.com

                                            Attorneys for Plaintiff ArcherDX, Inc.




ME1 33668681v.1
